                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:                                                        Case No.: 18-43399(ess)
Yanaira Polanco                                               Fee Application
                                             Debtor.
------------------------------------------------------------x
         APPLICATION FOR FINAL ALLOWANCE OF COMPENSATION
              AND EXPENSES TO ATTORNEYS FOR DEBTOR UNDER
                       11 U.S.C. SECTION 330 AND 11 U.S.C. §503(a)

TO THE HONORABLE ELIZABETH S. STONG, BANKRUPTCY JUDGE
UNITED STATES BANKRUPTCY COURT E.D.N.Y. :

The application of LINDA TIRELLI, ESQ. seeking compensation as counsel to the
Debtor Yanaira Polanco hereby respectfully represents:

GENERAL BACKGROUND

1. On June 11, 2018, Ms. Yanaira Polanco (hereinafter referred to as the “Debtor”), filed

a petition with this Court for relief pursuant to Chapter 13 of the Bankruptcy Code and

was assigned case number 18-44339(ess).

2. Your applicant, on behalf of the Debtor, has been responsible for guiding the

Debtor’s estate through the Chapter 13 of the Bankruptcy Code.

3. The Debtor sought to file the petition to reorganize her financial situation and resolve

issues with non-payment and/or foreclosure of TWO (2) mortgages on her home.

4. The Debtor sought to file the petition to resolve a foreclosure case pending in the state

court by the mortgage loan creditor with a first lien on the Debtor’s primary residence

and to further resolve a disputed second mortgage lien.

5. Prior to the filing, the Debtor owned the property she uses as her primary residence

located at 25-22 96th Stret, East Elmhurst, NY 11369 (the “Residence”).
6. At the time of the filing, the Residence was encumbered by 2 mortgage

liens serviced by Bayview Loan Servicing (“SLS”) and Real Time Solutions, Inc.,

respectively, which are listed as “Disputed” on the Debtor’s petition at Schedule D.

7. The undersigned requested participation in the Court’s Loss Mitigation Program in

July 2018 to resolve the arrears on first mortgage lien.

8. The undersigned reviewed the proof of claim filed by the second lien holder and

discovered the same lacked a proper chain of title. Because the issue was not resolved

after contacting the creditor, the undersigned was caused to commence litigation by way

of Adversary Proceeding (see AP Case No. 18-01101(ess)).

9. As a result of the undersigned’s efforts, the Debtor’s firtmortgage lien was brought

current with a court approved new loan modification agreement.

10. As a further result of the undersigned’s efforts, the second mortgage creditor

stipulated to releasing its lien and accepting a pro-rata payout as a general unsecured

creditor. This resulted in the elimination of $139,000.00 of debt.

11. The negotiation efforts of the undersigned saved the estate the cost of further

litigation, depositions, discovery, expert witnesses etc.

12. The Debtor is now current on her mortgage and ready for a fresh start.

APPLICATION FOR FEES

13. This application is made by Linda M. Tirelli , Esq. of Tirelli Law Group, LLC, for an

allowance of additional compensation for professional services rendered to and on behalf

of the Debtor including work associated with issues with claims made by two mortgage

claims against the Debtor’s primary residence. Your Applicant was successful in saving

the Debtor’s home assisting the Debtor with getting back on a healthy financial track
through a successful loss mitigation process and adversary proceeding during the Chapter

13 bankruptcy.

14. Your applicant has acted as legal counsel to the Debtor and has performed all of the

necessary professional legal services in connection therewith. Your Applicant regularly

maintains records of time expended in the rendition of such services and the costs and

expenses incurred. The entries in such records were made in the ordinary course

of Applicant’s business, concurrently with the rendition of such services and the

incurring of such costs and expenses.

15. A copy of the 2016(b) filed in this case is annexed hereto and made a part hereof

as Exhibit “A”. A copy of the original retainer agreement with is annexed hereto and

made a part hereof as Exhibit “B”. A summary of the time and expense records is

annexed hereto and made a part hereof as Exhibit "C". A summary Sheet is attached as

Exhibit “D”.



            SUMMARY OF PROFESSIONAL SERVICES RENDERED

INVESTIGATION INTO THE FINANCIAL CONDITION OF THE DEBTOR

16. From the outset of this proceeding, your applicant has been actively involved in an

effort to protect the interest of the debtor and their estate and bring about a reasonable

recovery for creditors. In the initial phases of this case, your applicant commenced an

investigation into the financial condition of the debtor and was called upon to advise the

debtor as to the requirements of the Bankruptcy Code and the administration of a Chapter

13 Case.
ADDITIONAL SUPPORTING ARGUMENT

17. Beyond base case preparation of the petition, confirmation hearings, drafting and

serving of the chapter 13 plan, all included in the base fee as reflected in the attached

billing record, Your applicant has expended 36.2 hours of partner time which is billed at

the hourly rate of $500.00; 0.0 hours of associate time which is billed at the hourly rate

of $350.00 per hour; 26.7 hours of paralegal time which is billed at the hourly rate of

$200.00 per hour in the rendition of its services to the Debtor. The number of hours

expended by Your Applicant was kept to a minimum because of the high level of

expertise and experience which your applicant brought to this matter. The following is a

brief description of the experience and background of your applicant:

LINDA TIRELLI: Attorney Tirelli started practicing in the area of consumer

bankruptcy law 24 years ago in the Federal District of Connecticut in 1996. Attorney

Tirelli is the recipient of the prestigious 2014 National Annual Award for Distinctive

Service by the National Association for Consumer Bankruptcy Attorneys (“NACBA”) for

her continued work representing bankruptcy consumers. Attorney Tirelli is also the

recipient of the 2014 Women of Distinction Award, the highest possible honor presented

by the Rockland Republican Women's Leadership Council. Your Applicant further

presents to the Court that she is committed to consumer issues and is a regular go-to

attorney whenever the need for a pro-bono counsel in SDNY arises and is resolved to

maintain at least 1 pro-bono case in each of the THREE (3) divisions of the SDNY

Bankruptcy Courts and in the District of Connecticut, Bridgeport Division. Attorney

Tirelli regularly provides services to bankruptcy Debtor, without asking for a single dime

up front. Attorney Tirelli’s direct active involvement with various professional
associations (NACBA, ABI, NCLC, NACA, Max Gardner Bankruptcy Boot Camp)

including her regular attendance at symposiums and conventions across the country on a

near monthly basis including ABI’s “Views from the Bench”; NCLC Annual FDCPA

Conference; NACA annual conference; NACBA annual spring convention and annual

fall workshops; HVBBA “New Deal Seminar” Hyde Park, NY; Peter Barry’s FDCPA

Boot Camp, St. Paul Minnesota; Max Gardner Bankruptcy Boot Camp and Mini Boot

Camps (attending 3x per year) to continue her bankruptcy law and litigation specific

education above and beyond any CLE requirements justifies her asking rate. Moreover

Attorney Tirelli’s work as a consumer bankruptcy litigator is recognized by her peers as

evident in that she was invited to speak and participate on discussion panels at UCC

Boot Camp at St. John’s University; NYC Bar CLE Program; NACBA Annual Spring

Convention; and was also a paid panelist at a “Deposition and Evidence Bootcamp” at

University of North Carolina at Charlotte and at “UCC Bootcamp” in New York City as

well as a paid panelist at several Max Gardner Bankruptcy Boot Camps in Shelby, NC

. Attorney Tirelli was a panelist in a CLE for the prestigious New York City Bar

Association in October 2013 and was a panelist at the NACBA national convention in

Manhattan in April 2014. Attorney Tirelli was a featured panelist on July 10, 2015 at the

NCLC conference in Washington, DC where she lectured on the UCC in practical use in

the courtroom. Attorney Tirelli will be teaching basic foreclosure / bankruptcy fraud

investigation to non-attorneys at the New York State Department of Financial Services on

August 6, 2015. Attorney Tirelli is a regular press go-to professional to assist the media

with understanding and reporting on consumer issues in state and federal courts having

been cited by the Wall Street Journal, New York Times, Washington Post, New York
Post, LA Times, American Banker, Thomas Reuters, Bloomberg News, CNN, MSNBC,

CBS News, Democracy Now and Fox Business News. Additionally Ms Tirelli

volunteers to teach C.A.R.E. (Credit Abuse Resistance Education) at local high schools

and universities. Your applicant’s rate of pay in this application is $500.00 per hour has

been approved in fee applications before Your Honor and as was specifically determined

to be a fair and reasonable rate for a litigation attorney in the Southern District of New

York in prior cases before the Honorable Judge Shelley C. Chapman and awards for fees

based on the same rate of pay and higher by other courts throughout E.D.N.Y and

S.D.N.Y. including the Hon. Judge Glenn, Hon. Chief Judge Cecelia G Morris, Hon.

Judge James Peck, Hon. Robert D. Drain, Hon. Judge Sean Lane, Hon. Nancy Hershey

Lord and Hon. Carla Craig.

18. It is common knowledge in the bankruptcy community that attorneys representing

debtor’s in Chapter 13 cases must work in unusual circumstances with no true guarantee

of payment. As is the case in Chapter 11 cases, other than a pre-petition retainer, counsel

for Debtor in Chapter 13 cases are not assured of any further payment. Nevertheless, they

continue to work to protect their client’s interests, knowing that they may never be paid

for all of their time. Accordingly, as is done in Chapter 11 cases, applicant urges the

Court to make an award of compensation that involve the adjustment of the lodestar

amount to reflect certain factors. In the present case, it is respectfully submitted that the

delay in payment, the quality of representation, and the results obtained, should be taken

into consideration in computing the award of final compensation.

19. Further consideration should be given to the time value of the money had it been paid

contemporaneously with the rendition of services. Your Applicant believes that the
allowance sought herein for services rendered and to be rendered is clearly fair and

reasonable, particularly in view of the complexity of the case and the issues presented

therein.

20. Your applicant's standard time charge as per the signed retainer agreement for the

period from June 11, 2018, through today is FIVE HUNDRED AND 00/100 ($500.00)

DOLLARS per hour for partner time; THREE HUNDRED FIFTY AND 00/100

($350.00) DOLLARS per hour of associate time and TWO HUNDRED DOLLARS

($200.00) per hour for paralegal time.

21. Utilizing these standard time charges 36.2 hours of partner time at $500.00

per hour ($18,100.00); 0.0 hours of associate time at $350.00 per hour ($0.00); 26.7 hours

of paralegal time at $200.00 per hour ($5389.50), all totaling the sum of $23,489.50.

22. Expenses for postage and the like total a sum of $147.66, for a cumulative total for

fees plus expenses of $23,637.16.

23. Consistent with the B2030form / statement filed with the court, Your Applicant

is further owed no balance for the base fee.

25. No previous allowance has been made to your applicant for the services rendered

beyond the base Chapter 13 fee as hereinafter set forth and no previous application has

been made therefor to this Court, or any other court, for compensation pertaining to the

services provided as described in the attached invoice. Your Applicant has not, in any

form or guise, shared or agreed to share compensation to be received by it or any other

person for services rendered in connection with this matter. No agreement or

understanding prohibited by 18 U.S.C. §155 has been made by your applicant.

WHEREFORE, your applicant respectfully requests that the Court enter an
Order under 11 U.S.C. Sections 330 and 503 allowing final compensation in the amount

of $23,489.50 plus $147.66 for expenses for a total sum of $23,637.16 and for such other

and further relief as to the Court may seem just and proper.

Dated: White Plains, New York
December 2, 2020

By: /s/ Linda M. Tirelli
Linda M. Tirelli, Esq.
Tirelli Law Group, LLC
Westchester Financial Center
50 Main Street, Suite 1265
White Plains, NY 10606
(914)732-3222
                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:                                                        Case No.: 18-43399(ess)
Yanaira Polanco                                               FEE APPLICATION
                                             Debtor.          CERTIFICATION
------------------------------------------------------------x

                                   CERTIFICATION

1. I, Linda M. Tirelli, hereby certify that I am the professional designated by the

applicant with the responsibility in this case for compliance with the guidelines for fees

and disbursements for professionals in Eastern District of New York bankruptcy cases.

2. I have read the application and to the best of my knowledge, information and

belief formed after reasonable inquiry; the application complies with the mandatory

guidelines.

3. To the best of my knowledge, information and belief formed after reasonable

inquiry, the fees and expenses sought and fall within these guidelines.

4. The fees and expenses sought are billed at rates and in accordance with

practices customarily employed by the applicant and generally accepted by applicant's

clients.

5. A copy of this application has been served upon the Chapter 13 Trustee,

Marianne Derosa, Esq., the U.S. Trustee and the Debtor Yanaira Polanco. At the present

time, I have no personal knowledge as to whether the Chapter 13 Trustee has approved

the application.
6. The Debtor, Chapter 13 Trustee and US Trustee were served with the application

on December 2, 2020

Dated: White Plains, New York
December 2, 2020

By: /s/ Linda M. Tirelli
Linda M. Tirelli, Esq.
Tirelli Law Group, LLC
Westchester Financial Center
50 Main Street, Suite 1265
White Plains, NY 10606
(914)732-3222
                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:                                                        Case No.: 18-41966(nhl)
Yanaira Polanco                                                     FEE
APPLICATION
                                             Debtor.          ORDER
------------------------------------------------------------x

   PROPOSED ORDER GRANTING APPLICATION FOR ALLOWANCE OF
       COMPENSATION AND REIMBURSEMENT OF EXPENSES

Upon consideration of the Application for Allowance of Final Compensation and
Reimbursement of Expenses (the “Application”), under 11 U.S.C. § 330, of Linda Tirelli,
Esq. for professional services rendered and expenses incurred as counsel to the debtor
herein from June 11, 2018 through December 2, 2020; and there being no opposition to
the requested relief; and upon the record of the hearing held by the Court on the
Application on _____________; and due notice of the Application having been given
pursuant to Federal Rules of Bankruptcy Procedure 2002(a)(7) and (c)(2); and sufficient
cause having been shown for the relief granted herein; and the applicant having submitted
the proposed order to the Court on _____________, it is hereby

ORDERED, that the Application is granted and Linda Tirelli, Esq. is allowed final fees
and expenses herein pursuant to 11 U.S.C. § 330 in accordance with Schedule “A”
attached hereto.

Dated: New York, New York

________________, 2020


_______________________________________
Hon. Elizabeth S. Stong, Bankruptcy Judge
United States Bankruptcy Court, EDNY
